Applicant’s amendment filed 11/11/2020 has been entered.  Claims 6, 11, 13- 16, 18, 20 and 24 were amended. Claims   are pending examination.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 11, 13-17, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feucht et al. (CA 2460915; publication date April, 03, 2003) in view of Huff et al. (CA 2467976; publication date May 30, 2003).
Applicant’s Invention
Applicant claims a composition comprising 
a) a substituted thien-3-ylsulfonylamino(thio)carbonyltriazolin(thi)one of formula (I)
b) pyrasulfatole (compound B.2) at 0.1-50 parts by weight and 
c) optionally a crop plant tolerance promoter selected from benoxacor, isoxadifen-methyl, etc.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

Feucht et al. teach synergistic herbicidal agents comprising (a) one or more compounds of formula (I) and (b) at least one known herbicide, in addition to (c) and optional safener (abstract).  Compound (b) is selected from pyrazoles including pyraclonil, pyraflufen-ethyl, pyrazolate, pyrazosulfuron-ethyl and pyrazoxyfen (a benzylpyrazole) (page 12, lines 25-31).  Compound (c) is selected from benoxacor and isoxadifen-methyl (page 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Feucht et al. do not teach the specific pyrazole, pyrasulfotole (compound B.2).  It is for this reason that Huff et al. is joined.
Huff et al. teach herbicides containing A) benzoylpyrazoles and B) at least one compound effective against monocotyledon and/or dicotyledon harmful plants (abstract).  Preference is given to benzoylpyrazoles selected from A1-A4, wherein, A2 is equivalent to Compound B.2, pyrasulfotole (page 5, lines 6-13).  
Feucht et al. teach specific synergistic compositions of Formula (I) and pyrazoles selected from pyraflufen-ethyl and pyraclonil (see Table 2).  These compounds have similar core structure as pyrasulfotole, which is disclosed in Huff et al. The compounds are also used for the same purpose, controlling monocotyledon and/or dicotyledon plants.  Therefore, there is a reasonable expectation that combining pyrasulfotole with Formula (I) would demonstrate similar properties when formulated into a single formulation.  
Finding of prima facie obviousness between the prior art and the claims
 (MPEP 2141.02)
Therefore, it would have been prima facie obvious for one of ordinary skill to combine the teachings of Feucht et al. and Huff et al. at the time of the instant invention to formulate a synergistic composition with formula (I) and pyrasulfotole with a reasonable expectation of success that the formulation will have herbicidal activity for the control of monocotyledon and dicotyledon plants.
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. 
Applicant argues that the present claims possess unexpectedly advantageous or superior properties because Feucht only demonstrates antagonistic effects, not the claimed synergistic effects.  The Examiner is not persuaded by this argument because Feucht et al. teach that the synergistic effective amounts vary from 0.001-1000 parts by weight, particularly 0.01 to 100 parts by weight compound (b) per formula (I) (page 47, lines 22-28).  Therefore, one of ordinary skill would have expected synergism at the time of invention when the compound of Formula (I) is combined with a pyrazole herbicide.  
In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  Therefore the rejection has been maintained.

Claims 8, 9 and 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feucht et al. (CA 2460915; publication date April, 03, 2003) in view of Huff et al. (CA 2467976; publication date May 30, 2003).
Applicant’s Invention
Applicant claims a method for controlling weeds by applying 
a) a least one substituted thien-3-ylsulfonylamino(thio)carbonyltriazolin(thi)one of formula (I)
b) pyrasulfatole (compound B.2) at 0.1-50 parts by weight and 

Applicant also claims a method of producing an herbicide by mixing the components with surfactants.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

The teachings of Feucht et al. are addressed in the above 103 rejection.   The combinations are synergistic and used for the control of monocotyledonous and dicotyledonous weeds (page 47, lines 1-15).  Formulations are prepared by mixing with extenders and surfactants (page 51, line 29 through page 52, line 2).  The compositions are applied by spraying, evaporation, fogging or scattering (broadcasting) with one or more coats, in the case of seed (page 50, lines 5-10).  The compounds are applied at rates ranging from 2-15 g ai/ha with co-herbicides ranging in amounts of 2-250 g ai/ha (Table A-1-15; Table A-1-19).
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
Feucht et al. do not teach the specific pyrazole, pyrasulfotole (compound B.2).  It is for this reason that Huff et al. is joined.

Feucht et al. teaches specific synergistic compositions of Formula (I) and pyrazoles selected from pyraflufen-ethyl and pyraclonil (see Table 2).  These compounds have similar core structure as pyrasulfotole, which is disclosed in Huff et al. The compounds are also used for the same purpose, controlling monocotyledon and/or dicotyledon plants.  Therefore, there is a reasonable expectation that combining pyrasulfotole with Formula (I) would demonstrate similar properties when formulated into a single formulation.    
Finding of prima facie obviousness between the prior art and the claims (MPEP 2141.02)
Therefore, it would have been prima facie obvious for one of ordinary skill to combine the teachings of Feucht et al. and Huff et al. at the time of the instant invention to use a synergistic composition with formula (I) and safeners was known to result in synergy for the control of monocotyledon and dicotyledon plants with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to combine the teachings of Feucht et al. and Huff et al. to form a synergistic formulation with 
Furthermore, it would have been prima facie obvious for one of ordinary skill to combine the teachings of Feucht et al. and Huff et al. at the time of the instant invention to mix the synergistic composition with formula (I) and pyrasulfotole with surfactants to aid in the formulation of a single herbicidal formulation with a reasonable expectation of success since preparing formulations by mixing the components with surfactants is taught by both Feucht et al. and Huff et al.

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive for the reasons set forth in the above response.  Since applicant has no separate arguments with reference to the 2nd 103 rejection, the Examiner has treated the arguments of records as applying to all rejections.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617